Citation Nr: 0531006	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran relocated, and the VA RO in 
Detroit, Michigan has assumed jurisdiction of the appeal.

In April 2001, April 2002, and April 2003 decisions, the 
Board remanded the case to the RO for further development.  
The case was recently returned to the Board.

The record shows that in January 2005, the RO issued a rating 
decision that denied entitlement to service connection for 
alcohol abuse.  The veteran was issued notice in February 
2005, and, as yet, the record does not include a notice of 
disagreement.


FINDINGS OF FACT

1.  The manifestations of PTSD produce moderate disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, and 
represent an ascertainable increase in the disability 
coincident with the claim for increase.

2.  The veteran's service-connected disabilities alone, rated 
60 percent combined, when evaluated in association with his 
educational attainment and occupational experience, have not 
rendered him unable to obtain or retain substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter-Duties to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102.  The 
veteran has clearly identified the disabilities in question 
and the benefits sought.  Further, he referenced the basis 
for the claims.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence needed to demonstrate entitlement to the benefits 
sought.  This was accomplished in the December 1999 decision 
on the rating increase and the entitlement to a TDIU, the 
June 2000 statement of the case, and the September 2001, 
January 2003, and January 2005 supplemental statements of the 
case.  Furthermore, in June 2001, May 2002, August 2002, May 
2003 and October 2004 letters, VA explained the provisions of 
the VCAA, and together they provided the veteran with notice 
of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted 
through the foregoing documents, collectively, what was 
lacking to substantiate the claims.  The letters to the 
veteran were collectively comprehensive in their presentation 
of obligations and responsibilities as required under the 
VCAA and the statement of the case and supplemental 
statements of the case provided him with additional notice 
regarding the basis for the decisions, the evidence 
considered and the VCAA provisions.  Given that the veteran 
has been fully advised of his rights and responsibilities 
under the VCAA, that he has had responded to the VCAA notice, 
and that additional evidence has been obtained, the Board 
concludes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Finally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  In this case, the 
initial AOJ decision on the rating increase and TDIU was made 
before the veteran was notified of the VCAA.  Accordingly, 
the procedural development of this issue is inconsistent with 
Pelegrini, supra.  However, the timing of the notice does not 
alone establish any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran was 
given ample opportunity to provide additional evidence and 
effectively participate in the development of the claims.  
The record shows VA obtained the record of outpatient 
treatment and had several formal examinations.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  
This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  From the 
language on page 1 of the May 2003 VCAA letter it 
appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, with the "fourth element" 
directly referenced in the May 2003 RO letter, the Board 
concludes that a single notice to the appellant 
precisely covered all content requirements.  He was 
invited to submit any evidence he had regarding the 
matters discussed in the respective correspondence.  

As for the duty to assist, the RO obtained VA clinical 
records and also obtained comprehensive examinations.  The 
representative asserts that the RO should have made a 
determination as to whether the veteran had applied for 
Social Security Administration (SSA) benefits, but the 
veteran stated in July 1996 that he had never applied to SSA 
for any reason and there is no reference to a more recent 
application on his part.  As to the objection regarding the 
adequacy of the July 2004 VA opinion in the claim for a TDIU, 
the Board observes that there was a prior opinion that 
addressed the specific matter the representative raises and 
the argument does not dispute the adequacy of the previous 
opinion in July 2001.  Furthermore, the VA examiner in July 
2004 commented on the severity of the veteran's PTSD 
symptoms.  This will be discussed further below in regard to 
his entitlement to a TDIU.  In summary, the Board finds that 
VA has notified and assisted the claimant on all issues.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See, Mayfield, supra and Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  


Analysis

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 117 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The applicable rating criteria for veteran's PTSD appear 
under the General Rating Formula for Mental Disorders in 38 
C.F.R. § 4.130, which sets forth the following scheme: 100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  The evidence considered in determining the 
level of impairment under 38 C.F.R.  § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  See generally Mauerhan v. Principi, 16 Vet. 
App. 436 (2002). 

Under the schedular criteria when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The 30 percent rating has been in effect since June 1981.  
The record shows that the veteran did not appeal an August 
1996 RO rating decision that continued this evaluation.  

The VA hospitalization in October 1999 showed PTSD and 
substance dependence with a GAF of 20 on admission, 50 at 
discharge and 60 for the past year.  A VA examiner in 
November 1999 noted the veteran lived with his spouse and 
stepchild and recently worked briefly as a parking lot 
attendant, and had sporadic day labor.  He took medication 
for sleep and his mood, and had a limited social life, 
depression, and variable sleep.  He also reported impaired 
memory and periods of fluctuating energy levels.  The 
examiner referred to psychological testing that indicated 
anxiety made daily functioning difficult and that there was a 
substance abuse history.  The examiner reported a GAF of 53 
currently and 56 for the past year.  


Similarly on examination in July 2001, the examiner reported 
a GAF of 55 currently and in the 50-60 range for the past 
year and opined that PTSD symptoms appeared to make a 
relatively minor contribution to the veteran's problems in 
social and vocational functioning.  His Axis II 
characteristics (personality disorder, not otherwise 
specified) were deemed likely central to his alcohol problems 
and difficultly maintaining employment.  On reexamination in 
July 2004, the examiner reported a GAF of 55, and that the 
veteran's alcohol abuse was not related to PTSD.  According 
to the examiner, the GAF score represented moderate 
dysfunction at this time characterized by some isolation with 
few friends.  The examiner stated the level of functioning 
appeared about the same as on the previous examination.  
Similarly, outpatient reports show PTSD described as well 
managed in September 2003 and depressive symptoms well 
managed in October 2004.

The record in this case clearly shows a consistent degree of 
disability manifested by service-connected PTSD over the 
course of the appeal period.  VA treatment records and the 
rating examinations offered additional insight into the 
veteran's disability.  Collectively, VA examinations reflect 
some indication of social activity, but for the most part the 
veteran led a rather secluded life style.  He described the 
typical psychiatric symptomatology associated with PTSD.  The 
VA examiners observed that his overall psychiatric 
symptomatology was moderate and corresponded to a GAF 
consistently in the 50-60 range, a score that presumably was 
related to PTSD.  At that time there were hospitalizations in 
October 1999 and August 2000, but this record shows 
principally a treatment program for substance abuse of 
alcohol.  The examiner in July 2004 stated that the 
manifestations of the PTSD were moderate, that they had a 
moderate affect on social and occupational functioning, and 
that the veteran was essentially unchanged from the previous 
examination.  

Thus, based on the VA evaluations, PTSD is more nearly 
indicative of some difficulty in social, occupational, or 
school functioning, but the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships, although he would have had difficulty in 
establishing and maintaining effective work and social 
relationships.  This picture is adequately compensated by the 
50 percent evaluation since the moderate symptoms 
contemplated in the GAF are represented in the examples 
listed in the 50 percent evaluation criteria for PTSD.  As 
noted previously it is not necessary that all the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present, and it is evident from the 
examiners summaries that the level of impairment reflected by 
the veteran's presentation more nearly contemplated the 50 
percent evaluation.  Mauerhan, 16 Vet. App. at 442.

The next higher evaluation of 70 percent does not comport 
with the veteran's disability picture reflected initially on 
the evaluation in 1999 or when he was seen subsequently in 
2001 and 2004.  The manifestations were consistent with the 
GAF score in the mid 50 range.  In this regard, the Board 
believes that the evaluations through July 2004 viewed 
collectively do not depict a disability picture for this 
period more nearly approximating one of deficiencies in most 
areas and serious symptoms.  These records show consistent 
assessments of functioning and do not reflect a line of 
demarcation to reasonably establish an increase in disability 
to the 70 percent level.  The 50 percent evaluation 
contemplated a psychiatric impairment that recognizes 
difficulty in social and industrial adaptation and moderate 
symptoms and the GAF was consistently no lower than 50 for 
PTSD.  As noted previously, the veteran is not service-
connected for alcohol abuse so the rating for PTSD cannot 
reflect disability that would be attributable to that 
disorder.  38 C.F.R. § 4.14; see also Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).


TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does meet the threshold 
for schedular consideration since the service-connected 
disability rating is now 60 percent combined from 
disabilities of common etiology or circumstances, his combat 
exposure in Vietnam.  Under 38 C.F.R. § 4.25, separate 
evaluations of 50 percent for PTSD, 20 percent for hearing 
loss, and 10 percent for tinnitus combine to 60 percent for 
compensation purposes.  Thus, he meets the schedular criteria 
for consideration of the claim under section 4.16(a).  

The veteran reported last working full-time in October 1993, 
although he reported working briefly in 1997, and he has 
completed four years of high school.  In addition the record 
shows in November 1998 his vocational rehabilitation program 
discontinued on account termination of extended evaluation.  
The VA examiner in 1999 suggested the substance abuse was a 
substantial component in the veteran's impaired functioning, 
and as a consequence, the extent of functional impairment 
from PTSD could not be ascertained, which implied the two 
were not related.  However, a VA examiner in 2001 did find 
that the alcohol abuse symptoms were central to the veteran's 
difficulty maintaining employment and that the PTSD symptoms 
were a minor contribution.  More recently, the VA examiner in 
July 2004 indicated the GAF represented moderate psychosocial 
dysfunction that contemplated moderate difficulty in 
occupational functioning and stated that there was no 
relationship between the veteran's PTSD and his alcohol 
abuse.  It is relevant to note that the VA examiners did not 
suggest that PTSD symptoms would preclude employability. 

After review of the record, the Board is unable to find that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.  There is no argument that hearing loss and/or 
tinnitus are appreciable factors in his inability to obtain 
or retain substantially gainful employment.  His PTSD and its 
impact on his employability were adequately addressed in the 
series of VA examinations through 2004.  The Board finds the 
examinations are entitled to substantial probative weight 
against the claim for a TDIU in view of their thoroughness 
and the rationale offered for the opinions expressed in each 
report.  

Here, although the veteran contends that his service-
connected psychiatric disability renders him to be unable to 
be employed, the Board finds substantial probative weight 
against the claim in the VA examinations that did not find 
the PTSD symptoms sufficient to render the veteran 
unemployable.  The TDIU claim is a claim for increase so the 
current reports directed to employability are given 
precedence, as they are adequate and relevant to the 
determination.  

In summary, the VA examinations offered no support to the VA 
TDIU claim.  They did not conclude a service-connected 
disability would render him unemployable after considering 
limitations that might exist.  This medical opinions appear 
to have been based upon a consideration of the pertinent 
record and is entitled to substantial weight in view of the 
thoroughness of the evaluations.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As with any piece of evidence, the credibility and 
weight to be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to a 
service-connected disability.  Viewed objectively, it 
preponderates against the claim with the weight of the 
evidence showing that unemployability, if present, is more 
likely the result of nonservice-connected disability related 
to personality disorder and alcohol abuse.  See, for example, 
Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  
Furthermore, there is no medical opinion offered to rebut the 
VA examinations that found PTSD did not appreciably impact 
employability or that alcohol abuse was not related to PTSD.  
Because the evidence does not show that a service-connected 
disability renders him unemployable, there is no basis to 
support a TDIU rating.  The benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a TDIU.  See Gilbert, 
supra.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


